DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Preliminary Amendment 
2.	Claims 3-4, 8-9 13-15 and 17-20 have been amended. Claims 21-57 have been canceled.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on August  25, 2021 was filed before  the mailing of the First Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Derenne et al. Pub. No.: US 2018/0068179 A1 (Hereinafter “Derenne”) in view of Lynam et al. Pub. No.: US 2010/0328443 A1 (Hereinafter “Lynam”)

 	Regarding Claim 1,  Derenne discloses a system for tracking, on a local network, movements of people in an enclosed room with an entrance/exit (see Abstract), the system comprising: 
 	a camera configured to capture image data from a viewpoint in the room (see figs.2-3, paragraphs [0079] and [0085]); and 
a hardware processor in physical proximity to the camera (see figs. 2-3, and paragraphs [0081] and [0086]), the hardware processor configured to: 
detect each person in an image frame from the image data (see paragraphs [0088]-[0089]); 
 	extract coordinates of each detected person relative to the image frame (see fig.7 and paragraphs [0174]-[0175]); 
Derenne fails to explicitly disclose:
update tracks monitored by the hardware processor based on the coordinates of each detected person, wherein a new track is assigned to a person detected within a predetermined distance from the entrance/exit and not having been assigned a track in a previous image frame from the image data.
In analogous art, Lynam teaches:

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Derenne with the teaching as taught by Lynam in order to monitor patient safety and allowing for the constant or regular monitoring of compliance with hygiene (such as the WHO 5 Moments for Hand Hygiene) or other guidelines.

 	Regarding Claim 2, Derenne in view of Lynam teaches the system as discussed in the rejection of claim 1. Lynam further discloses wherein, in response to a person detected within the predetermined distance from the entrance/exit and having been assigned a track in the previous image frame from the image data, the hardware processor is configured to delete the track (see paragraph [0063]).
.
Regarding Claim 3, Derenne in view of Lynam teaches the system as discussed in the rejection of claim 1. Lynam further discloses in response to a person detected away from the entrance/exit by the predetermined distance and having been assigned a track in the previous image frame from the image data, the hardware processor is configured to confirm the track (see paragraph [0063]).

Regarding Claim 4, Derenne in view of Lynam teaches the system as discussed in the rejection of claim 1. Derenne further discloses wherein the enclosed room is a 

Regarding Claim 5, Derenne in view of Lynam teaches the system as discussed in the rejection of claim 4. Derenne further discloses wherein the hardware processor is further configured to change the contaminated status of a person upon detecting the person performing a hand hygiene activity  (see paragraph [0231]).
Regarding Claim 6, Derenne in view of Lynam teaches the system as discussed in the rejection of claim 5. Derenne further discloses a second camera configured to capture image data from a second viewpoint in the room and a second hardware processor in physical proximity to the second camera, the second viewpoint including a view of a hand hygiene area and the second processor configured to detect the hand hygiene activity  (see paragraph [0229]).
Regarding Claim 7, Derenne in view of Lynam teaches the system as discussed in the rejection of claim 6. Derenne further discloses wherein the hardware processor is configured to output an alert to a display device in the clinical room in response to detecting a track of a contaminated person entering a patient zone  (see paragraph [0231]).
Regarding Claim 8, Derenne in view of Lynam teaches the system as discussed in the rejection of claim 6. Lynam further discloses wherein the processor is configured to determine that a track in a previous image frame belongs to the same person detected in the image frame by performing an intersection over union calculation of 
Regarding Claim 9, Derenne in view of Lynam teaches the system as discussed in the rejection of claim 1. Derenne further discloses a plurality of cameras and a plurality of hardware processors, each of the plurality of cameras being in physical proximity and associated with one of the plurality of hardware processors (see figs. 2 and 3).
Regarding Claim 10, Derenne in view of Lynam teaches the system as discussed in the rejection of claim 9. Lynam further discloses wherein the plurality of hardware processors are configured to resolve occlusion based at least in part on a number of tracks detected in an image frame from image data of their respective associated cameras (see paragraph [0089]).
Regarding Claim 11, Derenne discloses a system for tracking movements of a person in a clinical room, wherein more than one person is present at the clinical room (see fig.6), the system comprising: 
 	a first camera configured to capture first image data from a first viewpoint in the clinical room (see figs.2-3, paragraphs [0079] and [0085]);
  	a first hardware processor in physical proximity to the first camera (see figs. 2-3, and paragraphs [0081] and [0086]), the first processor configured to detect each person in an image frame from the first image data  (see paragraphs [0088]-[0089]) and 
a second camera configured to capture second image data from a second viewpoint in the clinical room (see figs.2-3, paragraphs [0079] and [0085]); and 

Derenne fails to explicitly disclose:
 	assign a unique boundary box to each person, the first processor further configured to track movement of the boundary boxes in subsequent image frames from the first image data; 
	assign a unique boundary box to each person, the second processor further configured to track movement of the boundary boxes in subsequent image frames from the second image data.
In analogous art, Lynam teaches:
 	assign a unique boundary box to each person, the first processor further configured to track movement of the boundary boxes in subsequent image frames from the first image data (see figs. 1, 9 and paragraph [0094]); 
	assign a unique boundary box to each person, the second processor further configured to track movement of the boundary boxes in subsequent image frames from the second image data (see figs.1, 9 and paragraph [0094]).



Regarding Claim 12, Derenne in view of Lynam teaches the system as discussed in the rejection of claim 11. Derenne further discloses wherein the first and second viewpoints are fixed (see paragraph [0086]).

Regarding Claim 13, Derenne in view of Lynam teaches the system as discussed in the rejection of claim 11. Derenne further discloses wherein the first camera faces an entrance of the clinical room (see paragraph [0173]).

Regarding Claim 14, Derenne in view of Lynam teaches the system as discussed in the rejection of claim 11. Derenne further discloses wherein the clinical room consists of a single entrance (see paragraph [0173]).
Regarding Claim 15, Derenne in view of Lynam teaches the system as discussed in the rejection of claim 11. Derenne further discloses a third camera, wherein the third camera is configured to capture third image data from a third viewpoint in the clinical room (see figs.2-4).
Regarding Claim 16, Derenne in view of Lynam teaches the system as discussed in the rejection of claim 15. Derenne further discloses wherein the third camera comprises a depth camera (see abstract).
Regarding Claim 17, Derenne in view of Lynam teaches the system as discussed in the rejection of claim 15. Derenne further discloses wherein the first and second cameras each comprise a depth camera (see abstract).
Regarding Claim 18, Derenne in view of Lynam teaches the system as discussed in the rejection of claim 15. Derenne further discloses wherein the depth information of the first camera translates to information in a direction of the second camera that is orthogonal to Z axis of the first camera (see paragraph [0136]).
Regarding Claim 19, Derenne in view of Lynam teaches the system as discussed in the rejection of claim 15. Derenne further discloses wherein the depth information of the first camera is orthogonal to depth information of the second camera  (see paragraph [0136]).
	Regarding Claim 20, Derenne in view of Lynam teaches the system as discussed in the rejection of claim 15. Derenne further discloses wherein the first and/or second processors are configured to detect occlusion of a person if the first processor is tracking a different number of boundary boxes than the second processor (see paragraph [0089]).

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424